Citation Nr: 0414107	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-06529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than September 5, 
1996 for service connection for chloracne.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





REMAND

The veteran served on active duty from February 1967 to 
February 1969.

This case came before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied an effective 
date earlier than September 5, 1996 for service connection 
for chloracne.  A February 2003 Board decision denied the 
claim.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a November 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded; a November 2003 Court order granted the joint 
motion.  The case was subsequently returned to the Board, and 
in April and May 2004 the veteran and his representative 
submitted additional argument and documents.

The purpose of the joint motion and Court order is for the 
Board to further address compliance with provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA duty to notify the veteran of the evidence and information 
necessary to substantiate his claim, including what portion 
he is to provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
should be provided by the RO.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claim, including notice of what portion he 
is to provide and what portion the VA is 
to provide.   

2.  Thereafter, the RO should review the 
claim for an earlier effective date for 
service connection for chloracne.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


